DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/23/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MATSUURA et al. 20200007124 (MATSUURA).

    PNG
    media_image1.png
    814
    1458
    media_image1.png
    Greyscale


Regarding claim 1, figs. 1-2 of MATSUURA discloses a device, comprising: 
a first well cell (region of substrate below that labeled as such in fig. 2 above) having a first P-type metal-oxide-semiconductor (MOS) device 17 with a first N-well (region of portion of 13 below 17) and a first N-type MOS device 18 with a first P-well (region of portion of 14 below 18); 
a second well cell (region of substrate below that labeled as such in fig. 2 above) having a second PMOS device 17 with a second N-well 13 and a second NMOS device 18 with a second P-well 14 in complementary relationship (relating to or constituting one of a pair and complete each other 2 N-well and 2 P-well) with the first N-well and the first P-well of the first well cell; and 



    PNG
    media_image2.png
    790
    1465
    media_image2.png
    Greyscale


Regarding claim 11, figs. 1-2 of MATSUURA discloses a device, comprising: 
a first well structure having a first P-type metal-oxide-semiconductor (MOS) device with a first N-well and a first N-type MOS device with a first P-well; 
a second well structure having a second PMOS device with a second N-well and a second NMOS device with a second P-well reciprocally disposed with respect to the first N-well and the first P-well of the first well structure; and 
a third well structure disposed between the first well structure and the second well structure, the third well structure having multiple N-wells (23s of 17 PMOS) in diagonally opposing corners (as labeled by examiner aobve) and at least one P-well (22 or 21 of PMOS 17). 


    PNG
    media_image3.png
    788
    1459
    media_image3.png
    Greyscale

Regarding claim 16, figs. 1-2 of MATSUURA discloses a device, comprising:
a well cell having a first P-type metal-oxide-semiconductor (MOS) device with a first N-well and a first N-type MOS device with a first P-well; 
a flipped well cell (see fig. 2 showing bottom side is a flipped of top side) having a second PMOS device with a second N-well and a second NMOS device with a second P-well in complementary relationship with the first N-well and the first P-well of the well cell; and a bridge cell disposed between the well cell and the flipped well cell, the bridge cell having multiple P-wells (21/22 are P-wells) in diagonally opposing corners.  

Regarding claim 2, fig. 2 of MATSUURA discloses wherein the second N-well and the second P-well of the second well cell are reciprocally disposed (NP-PN) in orientation with respect to the first N-well and the first P-well of the first well cell. 



Regarding claim 4, fig. 2 of MATSUURA discloses wherein the bridge cell has a gap region (region between PMOS 17s) that provides an area of separation between the third N-well and the fourth N-well. 

Regarding claim 5, fig. 1 of MATSUURA discloses wherein the bridge cell has a continuous P-well (P- substrate) region that provides an area of continuity between the third N-well and the fourth N-well.  
Regarding claim 6, fig. 1 of MATSUURA discloses wherein the bridge cell has integrated well 13 ties formed as an integral part of the third N-well and the fourth N-well.  

Regarding claim 7, fig. 1 of MATSUURA discloses wherein the bridge cell has well contacts (31s contact to 13) formed on the third N-well and the fourth N-well, and wherein the bridge cell has a conductive line 13 that electrically couples the well contacts together.  

Regarding claim 9, figs. 1-2 of MATSUURA discloses wherein: the first well cell has the first P-well 14 disposed opposite to the first N-well 13, and the second well cell has the second P-well disposed in complementary relationship with the first P-well of the first well cell.






Regarding claim 13, fig. 1 of MATSUURA discloses wherein the third well structure has the continuous P-well that provides an area (it is as claimed) of continuity between the third N-well and the fourth N-well. 

Regarding claim 14, figs. 1-2 of MATSUURA discloses wherein the third well structure has integrated well (p- substrate below) ties formed as an integral part of the third N-well and the fourth N-well.  

Regarding claim 15, fig. 1 of MATSUURA discloses wherein the third well structure has well contacts (31s) formed on the third N-well and the fourth N-well, and wherein the third well structure has a conductive line (13) that electrically couples the well contacts together (region 31s are coupled by 13).  

Regarding claim 17, figs. 1-2 of MATSUURA discloses  wherein the multiple P-wells include a third P-well disposed adjacent to the first P-well of the well cell and a fourth P- well disposed adjacent to the second P-well of the flipped well cell (each of 17 has a 21 and 22). 

Regarding claim 18, figs. 1-2 of MATSUURA discloses wherein the bridge cell has a gap region (isolation between 17) that provides an area of separation between the third P-well and the fourth P-well. 

Regarding claim 19, fig, 1 of MATSUURA discloses wherein the bridge cell has a continuous N-well region 13 that provides an area of continuity between the third P-well and the fourth P-well.  

Regarding claim 20, fig, 1 of MATSUURA discloses wherein: the bridge cell structure has integrated well ties 31s along with well contacts 31s (contacting 13 are contacts) formed as an integral part of the third P-well and the fourth P-well (integrated as a whole structure shown figs. 1-2 of MATSUURA) , and the bridge cell structure has a conductive line that electrically couples the well contacts 13 (is a type of line) together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA.
Regarding claim 8, MATSUURA discloses claim 3, and disclose wherein the first N-well, the second N-well, the third N-well and the fourth N-well are N-type regions.
Applicant’s claim 3 does not distinguish over the MATSUURA reference regardless of the process used to form the first N-well, the second N-well, the third N-well and the fourth N-well are N-type regions because only the final product is relevant, not the process of making such as “implant”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claim 10, fig. 2 of MATSUURA discloses wherein: the bridge cell has the multiple N-wells (multiple 23) in diagonally opposing corners (four corner) including a third N-well disposed adjacent to the first N-well of the first well cell and a fourth N-well disposed adjacent to the second N-well of the second well cell, and the first N-well, the second N-well, the third N-well and the fourth N-well are N-type regions, and the bridge cell has a continuous P-well region (region of p-substrate) disposed in diagonally opposing corners between the third N-well and the fourth N-well.  
implant”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829